        Case 5:18-cv-01085-SLP Document 51 Filed 11/20/20 Page 1 of 2

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


ROGER RAMIREZ,                          )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )      Case No. CIV-18-1085-SLP
                                        )
MARK KNUTSON, Designee of               )
ODOC, et al.,                           )
                                        )
      Defendants.                       )

                                      ORDER

      This matter is before the Court pursuant to the Report and Recommendation of

United States Magistrate Judge Suzanne Mitchell entered August 19, 2020 [Doc. No. 48].

On September 3, 2020, Plaintiff was granted an extension of time until October 7, 2020

within which to object to the Report and Recommendation. See Order at [Doc. No. 50].

As of this date, Plaintiff has not objected to the Report and Recommendation, nor has he

requested a further extension of time. Therefore, the Report and Recommendation is

ADOPTED in its entirety.

      IT IS THEREFORE ORDERED that the Report and Recommendation is

ADOPTED in its entirety. The Motion to Dismiss of Defendants Harding and Smith [Doc.

No. 44] is GRANTED and Plaintiff’s claims against them are dismissed without prejudice.

The remaining claim against Defendant Knutson, in his official capacity, is dismissed on

screening pursuant to 28 U.S.C. § 1915A(a).

      IT IS FURTHER ORDERED, based on this Order and the prior Orders of the Court,

no claims remain against any Defendants. Accordingly, a Judgment of Dismissal will be

entered contemporaneously with this Order.
     Case 5:18-cv-01085-SLP Document 51 Filed 11/20/20 Page 2 of 2


    IT IS SO ORDERED this 20th day of November, 2020.




                                     2

